DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication US 2011/0198317 A1) in view of Brown et al. (US Patent 3,430,323).
Regarding claim 16, Lin discloses (Figure 3A-3B) an element, comprising: a plurality of components which are welded together (pieces of metal 216a and 216b), with two of the components forming a corner joint (as seen in figure 3A and 3B), where a L-shaped welding joint  is formed (common metal pool 220 forms a generally L shaped welding joint as seen in figure 3B), said two components being configured to form a set-back fillet (for molten pool 220b) in adjacent relation to the set-back shoulder to thereby provide a weld preparation for a root counter weld configured as V weld which is located in the set-back fillet to melt a lower leg of the L-shaped welding joint and to connect the two components (the lower portion of the L 
However Lin does not disclose that the components are of a heat exchanger or that one of the two components formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint.
Brown teaches (Figure 1-4) two components of a heat exchanger (tube sheet 20 and  shell 11 or alternatively tube sheet 20 and head member 13) that are joined by an L shaped welding joint  (at joint 22) where one of the two components (tube sheet 20) is formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint (tube sheet 20 has an circumferential recess 35  comprising surface portions 36 and 37 form the weld joint, per Col. 3 line 66-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of Lin to be a heat exchanger tube sheet and shell and to have modified the welding joint of Lin to include a set-back shoulder to provide a support for another one of the two components as taught by Brown. Doing so would provide a mating structure for a heat exchange tube sheet and shell that are to 
Regarding claim 17, Lin as modified discloses the claim limitations of claim 16 above and Brown  further discloses wherein the upper leg of the L-shaped welding joint has welding joint faces which extend perpendicular to an outer side of the other one of the two components (at space 40, which would define an upper leg of the L shaped welding joint 22 which has a wall defined by surface 39 which is perpendicular to the outer surface of shell 11 as seen in figure 2).
Regarding claim 18, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses the L- shaped weld has a weld root at a spacing from an inner side of the one of the two components (as the inner side is not further defined the inner side can be any of the sides of the components 216a or 216b the weld has a root at the vertex of the L joint between pools 220a and 220b at the end of the keyhole 222’ which is spaced form the surfaces  of 216a and 216b directly connected to pool 220b, which would form inner surfaces relative to the joint formed in figure 3B).
Regarding claim 19, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses the root counter weld (at metal pool 220b) is formed of one or a plurality of layers as a submerged arc welding, plasma arc welding, TIG welding or MAG welding (220b is formed by arc welding or MAG welding, submerged arc welding  plasma arc welding per paragraph 0047).
Regarding claim 20, Lin as modified discloses the claim limitations of claim 16 above and Brown further discloses at least one of the two components (20 and 11 or 20 and 13) is configured to form a wall or a tube sheet of a heat exchanger head (20 forms a tube sheet and 13 forms a head member).
Regarding claim 21, Lin as modified discloses the claim limitations of claim 20 above and Brown further discloses at least one of the two components (tube sheet 20) is connected to a further one of the components formed as a wall or tube sheet (shell portion 11 would form a 
Regarding claim 22, Lin as modified discloses the claim limitations of claim 16 above and Lin further discloses wherein the one of the two components is cylindrical ( tube sheet 20 is cylindrical per figure 1 and 3 and per Col. 3, line 3-8) and the other one of the two components is a cover for the one of the two components (head member 13 forms a cover for tube sheet 20 as seen in figure 1).
Regarding claim 23, Lin as modified discloses the claim limitations of claim 16 above and however Lin does not disclose the components each have a thickness of 10 to 200 mm, while Lin discloses the components 216a and 216B have thickness as seen in figure 3A and 3B Lin is silent as to any specific dimensions of the thickness of 216a or 216b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the components of Lin to have thickness of between 10 to 200mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Lin. would not operate differently with the claimed thickness and since the general thickness of the components would be joinable by welding over the claimed ranges  as welding is commonly used to join thicker and thinner pieces of metal. Further, applicant places no criticality on the range claimed, indicating simply that the thickness of the components are “preferably” be within the claimed range (per paragraph 0019 of the specification).
Regarding claim 25, Lin discloses (Figure 3A-3B and 10A-C) a method of welding comprising welding a first component (216b) to a second component (216a) in a corner joint 
However Lin does not disclose that the components are of a heat exchanger or that one of the two components formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint.
Brown teaches (Figure 1-4) two components of a heat exchanger (tube sheet 20 and  shell 11 or alternatively tube sheet 20 and head member 13) that are joined by an L shaped welding joint  (at joint 22) where the first component (tube sheet 20) is formed with a set-back shoulder to provide a support of the second components ( shell 11 or head member 13) to thereby form an L-shaped welding joint (tube sheet 20 has an circumferential recess 35  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic structure of Lin to be a heat exchanger tube sheet and shell and to have modified the welding joint of Lin to include a set-back shoulder to provide a support for another one of the two components as taught by Brown. And to have the set-back fillet  on the lower leg of Lin be adjacent the set back shoulder which is also on the lower leg of Brown at surface 36. Doing so would provide a mating structure for a heat exchange tube sheet and shell that are to be welded over the joint as recognized by Brown (per Col. 1 line 33-42, where the joint 22  at recess 35 is welded per Col. 3 line 66-71).
Regarding claim 26, Lin as modified discloses the claim limitations of claim 25 above and Lin further discloses melting a seam protrusion of the L-shaped weld in a further welding process (in molten pool 220a which can additionally be melted by heat source 928 in addition to 210 per paragraph 0054) as well as  so as to locate the seam protrusion (of the weld created by head source 210 or 610 seen in figure 3A-3B and 10A-10C) completely in a recess (gap 824 in figure 10C) on an outer side without protruding beyond the outer side (the common metal pool partially fills the gaps per paragraph 0011) .
Regarding claim 27, Lin as modified discloses the claim limitations of claim 25 above and Lin further discloses the root counter weld (at metal pool 220b) is formed of one or a plurality of layers as a submerged arc welding, plasma arc welding, TIG welding or MAG welding (220b is formed by arc welding or MAG welding, submerged arc welding  plasma arc welding per paragraph 0047).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication US 2011/0198317 A1) in view of Brown et al. (US Patent 3,430,323) and Stuart et al. (US Patent 5,881,681).
Regarding claim 24, Lin as modified discloses the claim limitations of claim 16 above and however Lin does not disclose the components are made of an ASTM-designated material selected from the group consisting of SA-516 Cr60, P265GH, SA-516 Gr70, SA-637 C11, SA-350 LF2 CL1, SA-333 Gr6, P3SSNH, SA-335P22, SA-387 Gr11C2, SA-387 Gr12C1, SA-387 Gr11C11, SA-240 Gr304L, SA-240 Gr304, SA-240 Gr316L, X6CrNiRi18- 10 (321), X2CrNiMo17-12-2(316L) as Lin only generally discloses metal .
Stuart  discloses (figure 2) a heat exchanger with a metal component made of SA-516 Gr70  ( upper head 128 made of SA-516 grade 70 carbon steel per Col. 6 line 16-22) which is welded to another component ( the upper head 128 is welded to the upper shell 122 per Col. 5, line 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welded components of Lin to have made the components of SA-516 steel as taught by Stuart. Doing so would provide a type of steel suitable to be welded and suitable for heat exchange construction as taught by Stuart (per Col. 6 line 16-22).
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Regarding the applicants arguments that Lin does not disclose a set back fillet  the examiner respectfully disagrees and notes that the  pieces of metal 216 A and 216B  form a filets shape with molten metal pool  220b, the claims simply state that the two components must be configure to from a set-back filet not that the fillet need be present before the creation of the welding joint and notes that the forming of a set-back fillet takes place after the step of welding is begun in the independent method claim 25 As can be seen in figure 3B of Lin a fillet shape is formed in the process of welding  the two pieces of metal together. Secondly regarding the applicant’s arguments referencing the combination of Lin in view of Brown,  In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case while Brown discloses a different type of welding, to the base refence of Lin, Brown does disclose welding for a specific structure that requires welding beyond the generic welding joint of Lin which does not explicitly disclose a set back shoulder as Lin discloses a simple butt joint. Brown teaches, Figure 1-4, two components of a heat exchanger at tube sheet 20 and  shell 11 or head member 13 that are joined by an L shaped welding joint, at joint 22 where tube sheet 20  is formed with a set-back shoulder to provide a support for another one of the two components to thereby form an L-shaped welding joint as tube sheet 20 has a circumferential recess 35  comprising surface portions 36 and 37 form the weld joint, per Col. 3 line 66-71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic weld structure of Lin to be for welding a heat exchanger tube sheet and shell and to have modified the welding joint of Lin to include a set-back shoulder to provide a support for another one of the two components as taught by Brown, which would  provide a mating structure for a heat exchange tube sheet and shell that are to be welded over the joint as recognized by Brown, providing the specific welding technique of Lin to the specific structure to be welded of Brown would be obvious to one of ordinary skill in the art as both create L shaped welding joints to join two pieces of metal together. As such Lin in view of Brown still discloses  the claim limitations of independent claims 16 and 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763